Case: 18-12963   Date Filed: 02/20/2019   Page: 1 of 3


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 18-12963
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:17-cr-00173-BJD-JRK-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

GREGORY GREER,
a.k.a. Gregory Green,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (February 20, 2019)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 18-12963     Date Filed: 02/20/2019     Page: 2 of 3


       Gregory Greer appeals his conviction and sentence of 120 months of

imprisonment for being a felon in possession of a firearm. 18 U.S.C. § 922(g).

Greer argues, for the first time on appeal, that section 922(g) is unconstitutional

because the government is not required to prove that the firearm he possessed had

a substantial effect on interstate commerce. We affirm.

       We ordinarily review the constitutionality of a statute de novo, but because

Greer challenges section 922(g) for the first time on appeal, we review for plain

error. United States v. Wright, 607 F.3d 708, 715 (11th Cir. 2010). To establish

plain error, Greer must prove that error occurred that was plain and that affected

his substantial rights. Id.

       No error, much less plain error, occurred in convicting and sentencing Greer

because, as he concedes, his argument is foreclosed by precedent. We have held

that “the jurisdictional element of the statute, i.e., the requirement that the felon

‘possess in or affecting commerce, any firearm or ammunition,’ immunizes

§ 922(g)(1) from [a] facial constitutional attack,” United States v. Scott, 263 F.3d

1270, 1273 (11th Cir. 2001), and that section 922(g)(1) is constitutional as applied

to a defendant who possesses a firearm that “traveled in interstate commerce,”

United States v. McAllister, 77 F.3d 387, 390 (11th Cir. 1996). See Wright, 607

F.3d at 715–16. The government proved that Greer’s firearm traveled in interstate

commerce by introducing evidence that the weapon was manufactured in


                                            2
              Case: 18-12963     Date Filed: 02/20/2019   Page: 3 of 3


Connecticut, shipped to New York, and possessed by Greer in Florida. We reject

Greer’s challenge to the constitutionality of section 922(g).

      We AFFIRM Greer’s conviction and sentence.




                                          3